On Motion for Rehearing.
In their brief, and in their argument which accompanies their motion for rehearing, appellants contend that the trial court erred in admitting in evidence a decree of the county court adjudging Mrs. Awbrey to be of unsound mind. We were not required to and did not pass upon this question, for the reason that it was not raised by any of appellants’ points of error.
Nor was it necessary for us to pass upon the questions raised by appellants’ fourth, fifth and tenth points of error, for the reason that the findings of the jury to the effect that the Awbreys were of unsound mind, which we upheld, were sufficient to support the judgment rendered, without reference to the other findings of the jury.
The motion for rehearing is overruled.